I would like to congratulate Mr. Mogens Lykketoft on his election to the presidency of the General Assembly at the seventieth session and to wish him success in leading the work of this session. I would also like to thank his predecessor for his presidency at the previous session.
I greet the Assembly of this great international Organization, which was originally established, with all its agencies, in order for peace and security to prevail in the world. I come from a country where security has been disrupted and peace has been disturbed — a country that has been experiencing a brutal war for more than four years. I greet the Assembly from a land baptized by the blood of its people, who are fighting terrorism and defending their fellow citizens against terrorism, while waiting for the United Nations to fulfil its promises and implement its resolutions aimed at combating terrorism.
The resolutions adopted by the Security Council under Chapter VII are still just ink on paper, mentioned only in press releases and media statements, while on the ground the countries funding, sponsoring and supporting terrorism are still fuelling extremism in the region, still arming and training terrorists and sending them to Syria and are indifferent to and unconcerned about the implementation of those resolutions.
I ask the Assembly, on behalf of the Syrians who are resisting this scourge, how long will the powerful Member States continue to intimidate other Member States committed to international law and to ignore States that disregard Security Council resolutions? What has the international community done to stop those States from committing criminal acts against the Syrian people? Why is there all this silence? The international community watched as this extremist ideology spread until it reached Europe and struck there as it is striking the Middle East now. It watched while sleeper cells were awakened and bombings and assassinations re-emerged in the West. The people of those countries are not guilty, yet they are beginning to pay the price for some of their politicians’ support of terrorism.
Everyone here knows better than most that terrorism is an ideology that recognizes no boundaries, and that when this monster is on the move, it is not limited to
15-29816 21/45

A/70/PV.25 02/10/2015
particular countries. The terrorism of the Islamic State in Iraq and the Sham and of the Al-Nusra Front and other Al-Qaida-affiliated terrorist organizations is killing the innocent, capturing women and bombarding civilians with mortar shells. This terrorism is cutting off drinking water and destroying historic and cultural landmarks, including those on the World Heritage List, which form part of the heritage of all humankind. The most recent of such crimes was the destruction of the temples of Baal Shamin and Bel and the brutal killing of archaeologists.
Why do some countries support other countries that are accustomed to exporting their crises beyond their borders? Why do they support them while knowing that they only cause destruction? How can developed countries that hold elections and have parliaments align themselves with countries that do not have parliaments and do not recognize the rights of women, who represent half of society? How can the former accept such practices as sexual jihad, slaughter, cutting off hands and the systematic destruction of history, monuments and culture?
In the light of that situation, I affirm that Syria will continue to fight terrorism in word and deed. The Syrian armed forces are capable of cleansing the country of terrorists, despite the sacrifices involved and the high prices they have already paid and are continuing to pay. Syrian people from all backgrounds have also paid with their lives and in every other way in terms of security, the economy and their livelihood.
Now is the time for honesty and truth. It is the duty of the international community to stop the flow to Syria of terrorists, who, according to United Nations data, are coming from 100 countries to create a caliphate State. That State, as members all know, will not be limited to Syria or Iraq. Those who wish to lead such a caliphate have frequently stated that their goal is a State that stretches from Mecca throughout Europe, a State that, according to them, will restore the glory of the caliphate. If the international community does not stop States from supporting terrorism and sending terrorists, the fire that has broken out in Syria, Iraq and Libya will continue to spread.
Syria has not stopped advocating political dialogue and practising what it preaches. Its earlier vision — that the fight against terrorism must take priority if progress is to be made on other tracks — has proved to be correct. The Government cannot implement any democratic political measures related to elections, a
constitution or the like while terrorism is striking at home and threatening innocent civilians in the country. How can it ask the Syrian people to head to the ballot boxes when they are not safe either in the streets or in their homes because of the missiles and mortar shells launched against them by terrorist groups supported by countries whose identities are well known?
Nevertheless, we were, and still are, believers in political dialogue within the parameters known to all, namely, the preservation of national sovereignty, the unity of Syria’s territory and people, and the maintenance of State institutions, which may, nonetheless, be developed and improved. Moreover, there has to be an understanding that the only way to achieve a political solution is through a Syrian-led national dialogue without any foreign interference. On the basis of those conditions, Syria agreed to participate in a second Geneva conference on Syria and the first and second round of talks on Syria held in Moscow.
In this regard, I would like to announce that Syria agrees to participate in the four brainstorming committees of experts proposed by the Special Envoy Staffan de Mistura. Mr. De Mistura has repeatedly confirmed that the role of these committees is mainly to exchange ideas and that they will conduct non-binding preliminary consultations whose agreed outputs can be used to prepare for the launching of the third Geneva conference on Syria.
Some imagine that Syria’s acceptance of the political track — regardless of the form it takes, the initiative it is based on and the name it is given — stems from what they term the weakness of Syria’s army and people on the ground. To them I say that Syria is strong and continues to fight terrorism, and that the Syrian army and the Syrian people are united in the face of terrorism. Let no one think that, after all Syria’s sacrifices and steadfastness over more than four years, its adversaries can obtain through political means what they could not win militarily or that they will achieve at the negotiating table what they failed to achieve on the ground. The decision of the Syrian people lies in the hands of the Syrian people alone, and no one can deny them that right. I repeat: the decision of the Syrian people lies in their hands alone and no one can strip them of that right. The Syrian armed forces have astonished the world with their power, faith and persistence.
The important invitation of His Excellency President Vladimir Putin aimed at establishing an international/ regional coalition to counter terrorism received the
22/45 15-29816

02/10/2015 A/70/PV.25
attention and support of the Syrian Government. Terrorism cannot be fought only from the air, and all the previous operations to combat it have merely led to its spread and to further outbreaks. Air strikes are useless unless they are conducted in cooperation with the Syrian armed forces, which currently are alone in combating terrorism in Syria. Russian air strikes in Syria, which were launched at the request of and in coordination with the Syrian Government, are effectively supporting the Syrian efforts to combat terrorism.
The so-called Arab Spring was a spring only for Israel and its covert and known allies. Israel continues to attack Syria while the world watches. Israel is arming the terrorists and treating them in its hospitals. It is helping them with its intelligence services and supporting them, so that they will stand between it and the Syrian armed forces across the border. While those terrorists are being weakened, it is intervening directly through air strikes and artillery shelling, just as Turkey did and is still doing, whether in Aleppo or Idlib, and just as Saudi Arabia and Qatar, which are eager to shed Syrian blood by various means, are doing.
The continued support for terrorists and the escalation of their attacks on citizens in most regions and cities of Syria have led to shortages of basic commodities and services in many areas. The inhuman sanctions imposed by the European Union and the United States of America have exacerbated the hardships of Syrian civilians.
My Government is cooperating with the United Nations and its humanitarian agencies within the framework of response plans, agreed with the Syrian Government, to meet the basic needs of our citizens, especially those forced by terrorist activities to flee their homes, many of whom have gone to neighbouring countries. Some of those countries have accommodated them in camps for weapons training or in places that resemble detention and isolation facilities. I stress that the Syrian Government guarantees a safe return and a decent life for all citizens who are willing to return. At the same time, Syria continues to make every effort to deliver aid from international organizations to all Syrian citizens, without discrimination, wherever they may be.
The Syrian Arab Republic reiterates its support for the full restoration of the occupied Syrian Golan to the line of 4 June 1967. It also emphasizes its rejection of all actions taken by Israel, the occupying Power, to alter the geographic or demographic characteristics of
the occupied Syrian Golan, in clear violation of relevant Security Council resolutions, in particular resolutions 497 (1981) and 465 (1980). Furthermore, Syria confirms that the issue of Palestine is of central concern to the Syrian people, who support the inalienable and legitimate rights of the brotherly Palestinian people, in particular the right of return, the right to self- determination and the right to the establishment of an independent State on their own land, with Jerusalem as its capital.
At the end of 2013, Syria, acting on a proposal made by the President of the Russian Federation, His Excellency Mr. Vladimir Putin, acceded to the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction, with the aim of establishing in the Middle East a zone free of nuclear weapons and all weapons of mass destruction. It also wanted to demonstrate to the whole world its opposition to any use of chemical weapons. Syria fulfilled the obligations that resulted from its accession to the Convention and completed its commitments despite the prevailing difficult situation. Thanks to Syria’s cooperation, the Joint Mission of the Organization for the Prohibition of Chemical Weapons and the United Nations was able to complete its task.
The Syrian Arab Republic would like to commend the Islamic Republic of Iran for its steadfastness in achieving the historic agreement that fulfils the aspirations of the brotherly people of Iran. The agreement recognizes Iran’s right to use nuclear energy for peaceful purposes and lifts the sanctions imposed against Iran and the freeze on its assets. It also opens up international relations for that brotherly country. The agreement proves that a diligent and serious diplomatic approach can be successful in overcoming all obstacles and can lead to a peaceful and just solution to a difficult issue.
Syria stresses that establishing a zone free of all weapons of mass destruction in the Middle East is unachievable unless Israel, the only nuclear Power in the region, accedes to all the treaties banning such weapons. Furthermore, with respect to its nuclear facilities, Israel should conclude a safeguards agreement with the International Atomic Energy Agency. At the same time, Syria emphasizes the right of all countries to acquire and develop nuclear technology for peaceful purposes.
15-29816 23/45

A/70/PV.25 02/10/2015
The imposition of unethical, unilateral and coercive measures by the United States and the European Union contradicts the rules of international law and the principles of free trade. On that basis, we congratulate Cuba on reaching an agreement with the United States that lifts the blockade imposed on it. It remains for all unilateral, coercive measures imposed on Syria and on the people of other countries, such as the Democratic People’s Republic of Korea, the Bolivarian Republic of Venezuela and Belarus, to be lifted.
Finally, all those who claim to care about the security and safety of the Syrian people should know that if we are to achieve victory over terrorism and accomplish economic and political reforms, it is essential that the counter-terrorism resolutions of the Security Council be fully and honestly implemented. Only then can we begin the countdown to the end of war in Syria. Only then will we arrive at the final moments and can prepare to implement what has been agreed through political dialogue.
